Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “control a power supply module to supply power by an electromagnetic wave with the first beam pattern based on a result of the first carrier sense, and supply power by an electromagnetic wave with the second beam pattern based on a result of the second carrier sense” in view of the other limitations as called for in independent claim 1; the limitation of “control a power supply module to supply power to the first to k-th power reception devices by an electromagnetic wave with the first to k-th beam patterns based on results of the first to k-th carrier senses, respectively, wherein the first to k-th power reception devices to which power is supplied are determined based on first to N-th information related to the first to N-th power reception devices, respectively” in view of the other limitations as called for in independent claim 7; the limitation of “a second carrier sense by performing at least one of phase control and amplitude control corresponding to a second beam pattern for the received wireless signal, at least one of power transmitted by an electromagnetic wave with the first beam pattern based on a result of the first carrier sense and power transmitted by an electromagnetic wave with the second beam pattern based on a result of the second carrier sense” in view of the other limitations as called for in independent claim 11; and the limitation of “supplying power with the first beam pattern by an electromagnetic wave based on a result of the first carrier sense; and supplying power with the second beam pattern by an electromagnetic wave based on a result of the second carrier sense” in view of the other limitations as called for in independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849